DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10552608. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramer et al (Pub. No. US 2008/0215623).

As per claims 21, 30, Ramer discloses a method of management of a system for managing data files using a plurality of interconnected operations associated with a plurality of roles, the method comprising: receiving, from a user terminal, a request to access a portion of the plurality of interconnected operations corresponding to one of the plurality of roles; at least one of the plurality of roles being associated with each of a plurality of networked computing devices of the system (…the mobile communication facility may facilitate the collection of data from data sources as a result of a query entry…the wireless search platform may contain a data facility containing mobile subscriber characteristics pertaining to individual users of a mobile communication facility…see par. 45, 57-58); obtaining a human representation of the portion (the mobile subscriber characteristics of the persons calling or called by the user…see par. 58); and transmitting the human representation to the user terminal for display thereon, wherein the human representation comprises a spatial arrangement of two or more affinity group blocks interconnected via one or more conditional situation blocks, wherein each of the two or more affinity group blocks represents a non-exclusive data file classification associated with a set of temporal and non-temporal characteristics (an action command associated with the search result may be to display a thumbnail or a plurality of thumbnails of photos…see par. 97), and wherein each of the one or more conditional situation blocks defines a set of conditions for transferring the data files from one of the two or more affinity group blocks to another of the two or more affinity group blocks (the search result may be forwarded through email, test message, instant message…an action command associated with any search result may be forwarded the search result to another mobile communication facility…see par. 98).


As per claim 36, Ramer discloses a method of management of a system for managing data files using a plurality of interconnected operations associated with a plurality of roles, the method comprising: receiving, from a user terminal, a request to access a portion of the plurality of interconnected operations corresponding to one of a first set of validation operations in a pre-operating system (PreOS) environment and a second set of validation operations in an operating system (OS) environment, the PreOS environment and the OS environment being associated with at least one of a plurality of networked computing devices of the system (the mobile communication facility may facilitate the collection of data from data sources as a result of a query entry…an action command associated with a search result may facilitate bidding on an item associated with the search result…the action command may allow a user to enter a bid amount and password and the mobile communication facility…see par. 45, 57-58, see par. 97-99);
obtaining a human representation of the portion (the mobile subscriber characteristics of the persons calling or called by the user…see par. 58); and transmitting the human representation to the user terminal for display thereon, wherein the human representation comprises a spatial arrangement of two or more affinity group blocks interconnected via one or more conditional situation blocks, wherein each of the two or more affinity group blocks represents a non-exclusive data file classification associated with a set of temporal and non-temporal characteristics (an action command associated with the search result may be to display a thumbnail or a plurality of thumbnails of photos…see par. 97), and wherein each of the one or more conditional situation blocks defines a set of conditions for transferring the data files from one of the two or more affinity group blocks to another of the two or more affinity group blocks (the search result may be forwarded through email, test message, instant message…an action command associated with any search result may be forwarded the search result to another mobile communication facility…see par. 98).


As per claims 22, 31, Ramer discloses receiving, from the user terminal, an updated version of the human representation; identifying changes in the human representation; and integrating the changes into the plurality of interconnected operations (see par. 79-80).


As per claims 23, 32, Ramer discloses wherein the integrating comprises:
determining other ones of the plurality of roles associated with the plurality of interconnected operations; and transmitting an update notification to one or more user terminals associated with the other ones of the plurality of roles (see par. 190).


As per claims 24, 33, Ramer discloses wherein the obtaining comprises:
identifying computer-executable code in the system associated with the portion; and converting the computer-executable code to the human representation (see par. 327-328).


As per claim 25, Ramer discloses wherein the system further comprises at least one hub system interconnecting the plurality of networked computing devices (see par. 330-332).


As per claim 26, Ramer discloses wherein the receiving, the obtaining, and the transmitting are performed via operations of the at least one hub system (see par. 330-332).


As per claim 27, Ramer discloses monitoring and coordinating the plurality of interconnected operations at the plurality of networked computing devices via the at least one hub system (see par. 332-333).


As per claim 28, Ramer discloses wherein the at least one hub system monitors and coordinates the plurality of networked computing devices via a model representing the plurality of interconnected operations as a collection of affinity group blocks interconnected by at least one of the one or more conditional situation blocks (see par. 338-340).


As per claim 29, Ramer discloses wherein the plurality of interconnected operations includes operations for checking a data file for malicious software (see par. 129).

As per claim 34, Ramer discloses monitoring and coordinating the plurality of interconnected operations (see par. 79-80).


As per claim 35, Ramer discloses storing a model representing the plurality of interconnected operations as a collection of affinity group blocks interconnected by at least one of the one or more conditional situation blocks; and the monitoring and the coordinating the plurality of interconnected operations using the stored model (see par. 97-98).


As per claim 37, Ramer discloses wherein the first set of validation operations comprises at least a signature analysis, and wherein the second set of validation operations comprises at least a behavior analysis (see par. 330-334).


As per claim 38, Ramer discloses receiving, from the user terminal, an updated version of the human representation; identifying changes in the human representation; and integrating the changes into the plurality of interconnected operations (see par. 79-80).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to detection and management of malware and removal process.

Pandrangi et al (Pub. No. US 2011/0283357); “Systems and Methods for Identifying Malicious Domains Using Internet-wide DNS Lookup Patterns”;
-Teaches central repository server may determine a value representing the similarity of the servers that query the domain (see par. 49-50).

Lu et al (Pat. No. US 9489516); “Detection of Malware Using an Instrumented Virtual Machine Environment”; 
-Teaches detecting whether the candidate malware is performing malicious behavior or activity…generating a signature, an alert (see col.17 lines 1-9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436